 1                                                                                              JS-6
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                CENTRAL DISTRICT OF CALIFORNIA
 6
 7   BRIAN WHITAKER,                                 CV 19-05834 PA (ASx)
 8                   Plaintiff,                      JUDGMENT
 9          v.
10   HANSBROT PARTNERS,
11                   Defendant.
12
13
14
15          Pursuant to the Court’s February 27, 2020 Order which dismissed plaintiff Brian
16   Whitaker’s (“Plaintiff”) Americans with Disabilities Act claim against defendant Hansbrot
17   Partners (“Defendant”) and declined to exercise supplemental jurisdiction over Plaintiff’s
18   state law Unruh Civil Rights Act Claim, IT IS HEREBY ORDERED, ADJUDGED, AND
19   DECREED that:
20          1.       Plaintiff’s Americans with Disabilities Act claim is dismissed with prejudice.
21          2.       It is FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff
22   take nothing and that Defendant shall have his costs of suit pursuant to Federal Rule of Civil
23   Procedure 54.
24
25   DATED: February 27, 2020                            _________________________________
                                                                    Percy Anderson
26                                                         UNITED STATES DISTRICT JUDGE
27
28
